                         Case 2:12-cv-01699-KJM-EFB Document 376 Filed 11/13/20 Page 1 of 4


                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2   eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3   kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4   benjamin.smith@morganlewis.com
                         KEVIN M. PAPAY, Bar No. 274161
                     5   kevin.papay@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                     7   Fax: +1.415.442.1001
                     8   Attorneys for Defendant
                         RITE AID CORPORATION
                     9

                    10                             UNITED STATES DISTRICT COURT

                    11                           EASTERN DISTRICT OF CALIFORNIA

                    12

                    13   UNITED STATES OF AMERICA, and the          Case No. 2:12-cv-01699-KJM-EFB
                         STATES OF CALIFORNIA, et al., ex rel.
                    14   LOYD F. SCHMUCKLEY, JR.,                   JOINT MOTION TO AMEND
                                                                    DEADLINES RE: RITE AID
                    15                      Plaintiffs,             CORPORATION’S PRODUCTION OF
                                                                    DOCUMENTS RESPONSIVE TO
                    16               vs.                            CALIFORNIA RPD NOS. 69, 72, 75, 84, 88,
                                                                    AND 121-123
                    17   RITE AID CORPORATION,
                                                                    [ECF NO. 365]
                    18                      Defendant.

                    19
                         STATE OF CALIFORNIA, ex rel. LOYD
                    20   F. SCHMUCKLEY, JR.,

                    21                      Plaintiffs,

                    22               vs.

                    23   RITE AID CORPORATION,

                    24                      Defendant.

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                            JOINT MOT. TO AMEND
 BOCKIUS LLP                                                                          DEADLINES RE: ECF NO. 365
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 376 Filed 11/13/20 Page 2 of 4


                     1          Plaintiff-Intervenor State of California (“California”) and Defendant Rite Aid Corporation
                     2   (“Rite Aid”) jointly move for an order amending the deadline for Rite Aid to comply with the part
                     3   of the Court’s October 16, 2020 order (ECF No. 365) requiring Rite Aid to produce all documents
                     4   responsive to California’s Request for Production (“RPD”) Nos. 69, 72, 75, 84, 88, and 121-123
                     5   by November 16, 2020. The parties request that the foregoing deadline be extended by three
                     6   weeks, to December 7, 2020.
                     7          This joint motion is made on the grounds that unanticipated events at Rite Aid’s corporate
                     8   headquarters have significantly delayed the search, collection, and review of documents
                     9   maintained at Rite Aid’s corporate headquarters that are potentially responsive to the above
                    10   requests. On October 22, 2020, Rite Aid’s corporate headquarters office unexpectedly lost
                    11   power. To date, power at Rite Aid’s corporate headquarters still has not been restored. Efforts to
                    12   restore power are ongoing, but are expected to last approximately a week. Rite Aid did not
                    13   anticipate this lengthy power outage when the parties discussed with the Court at the October 14,
                    14   2020 hearing how much time Rite Aid anticipated it would need to complete its production of
                    15   documents responsive to RPD Nos. 69, 72, 75, 84, 88, and 121-123.
                    16          Therefore, Rite Aid moves to amend the court order, ECF No. 365, as follows:
                    17                    Event                     Original Deadline            Amended Deadline
                    18    Rite Aid shall produce all               November 16, 2020             December 7, 2020
                          documents responsive to California
                    19    RPD Nos. 69, 72, 75, 84, 88, and
                          121-123, subject to California’s
                    20    qualification that RPD Nos. 69, 72,
                          75, 84 seek only documents that
                    21    “actually discuss, reflect, or
                    22    documents” delegations or
                          authorizations.
                    23
                                Relying, in good faith, on Rite Aid’s representations, California joins the motion.
                    24
                         //
                    25
                         //
                    26
                         //
                    27

                    28   //
MORGAN, LEWIS &                                                                                      JOINT MOT. TO AMEND
 BOCKIUS LLP                                                              2                     DEADLINES RE: ECF NO. 365
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                              Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 376 Filed 11/13/20 Page 3 of 4


                     1                                      Respectfully Submitted,
                     2   Dated: November 9, 2020            XAVIER BECERRA
                     3                                      Attorney General of the State of California

                     4                                      /s/ Emmanuel R. Salazar (as authorized on 11/9/20)
                                                            ___________________________________
                     5                                      Emmanuel R. Salazar
                                                            Deputy Attorney General
                     6                                      2329 Gateway Oaks Drive, Suite 200
                                                            Sacramento, CA 95833-4252
                     7
                                                            Tel: (916) 621-1835; Fax: (916) 621-1835
                     8                                      Email: Emmanuel.Salazar@doj.ca.gov
                                                            Attorneys for Plaintiff-Intervenor
                     9                                      STATE OF CALIFORNIA
                    10
                         Dated: November 9, 2020            MORGAN, LEWIS & BOCKIUS LLP
                    11
                                                            /s/ Kevin M. Papay
                    12                                      ___________________________________
                    13                                      Kevin M. Papay
                                                            Attorneys for Defendant
                    14                                      RITE AID CORPORATION

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                           JOINT MOT. TO AMEND
 BOCKIUS LLP                                                    3                    DEADLINES RE: ECF NO. 365
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 376 Filed 11/13/20 Page 4 of 4


                     1                                       [PROPOSED] ORDER
                     2          Upon consideration of Plaintiff-Intervenor State of California (“California”) and
                     3   Defendant Rite Aid Corporation’s (“Rite Aid”) Joint Motion To Amend Deadlines Re: Rite Aid
                     4   Production of Documents Responsive to California’s RPD Nos. 69, 72, 75, 84, 88, and 121-123,
                     5   and finding good cause, IT IS ORDERED that ECF No. 365 is amended as follows:
                     6                    Event                    Original Deadline             Revised Deadline
                     7    Rite Aid shall produce all              November 16, 2020              December 7, 2020
                          documents responsive to California
                     8    RPD Nos. 69, 72, 75, 84, 88, and
                          121-123, subject to California’s
                     9    qualification that RPD Nos. 69, 72,
                          75, 84 seek only documents that
                    10    “actually discuss, reflect, or
                    11    documents” delegations or
                          authorizations.
                    12
                                IT IS SO ORDERED.
                    13

                    14   Dated: November 13, 2020
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                            [PROPOSED] ORDER
 ATTORNEYS AT LAW
                                                                         1                   Case No. 2:12-cv-01699-KJM-EFB
  SAN FRANCISCO
